Citation Nr: 1142158	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  97-13 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for right leg peroneal nerve compression.  

4.  Entitlement to service connection for hepatitis C, hepatitis A and gastritis (claimed as a stomach condition).  

5.  Entitlement to service connection for a skin disorder, claimed as tinea corporis and tinea cruris.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for hair loss.  

8.  Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1974 to February 1977 and from September 1990 to May 1991, with U.S. Army Reserve Training from June 12, 1993, to June 25, 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying entitlement to service connection for hepatitis C, hepatitis A, and gastritis (claimed as a stomach condition), tinea corporis and tinea cruris, tension headaches, hair loss, a respiratory condition, sinusitis and right leg peroneal nerve compression as no new evidence had been submitted.  The issues of entitlement to service connection for sinusitis and right leg peroneal nerve compression were reopened by the Board in September 2007 and all of the claims were previously remanded by the Board at this time for further evidentiary development.  

The issues of entitlement to service connection for a psychiatric disorder, sinusitis, hair loss, right leg peroneal nerve compression, hepatitis C, hepatitis A and gastritis (claimed as a stomach condition), and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Following the issuance of the December 1995 rating decision, VA received additional service treatment records and personnel records.  Such evidence constitutes relevant official service department records that existed and had not been associated with the claims file when VA first decided the Veteran's claim.  

2.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  

3.  The Veteran's symptoms have been attributed to known clinical diagnoses.  

4.  The Veteran does not suffer from a chronic respiratory disorder or unexplained respiratory symptoms.  

5.  The Veteran's has had past diagnosed skin disorders, none of which are chronic, and none of which have been related to service.  


CONCLUSIONS OF LAW

1.  Relevant official service department records that existed and had not been associated with the claims file at the time of the December 1995 rating decision have been obtained and incorporated into the claims file, and the Veteran's claims will be reviewed on a de novo basis.  38 C.F.R. § 3.156(c).  

2.  The Veteran does not exhibit signs and symptoms that are manifestations of an undiagnosed illness, 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).  

3.  The criteria for establishing entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for establishing entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in November 2004, March 2007, June 2008, and February 2009 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  While this notice was not provided to the Veteran until after the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Furthermore, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment and personnel records.  VA has also obtained the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records and Social Security Administration (SSA) records have also been obtained and incorporated into the claims file.  The Board recognizes that the Veteran has not been afforded VA examinations for the claims presently being decided (aside from his June 2005 Gulf War examination).  However, examination is not necessary in this case as there is no medical or lay evidence of a current disability associated with these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Finally, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

The Veteran was previously denied entitlement to service connection for a stomach condition, tinea corporis and tinea cruris, headaches, hair loss, and a respiratory condition in a December 1995 rating decision.  The Veteran did not appeal this decision, and it is now final.  The RO declined to reopen these claims for failure to submit new and material evidence in a December 1996 rating decision.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen these claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, as is the case here, new and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Since the prior rating decisions at issue, VA has received relevant service treatment records.  The record now contains an envelope containing numerous service treatment records and personnel records - some of which existed at the time of the December 1995 rating decision but were not part of the record.  The date of receipt of these records is recorded as December 2004.  Another envelope of personnel records is noted to have been submitted to VA in September 2007.  Applicable regulations provide that if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c).  As the newly submitted records contain relevant service treatment and personnel records, new and material evidence is not required and the claim will be reconsidered on a de novo basis.  

Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Undiagnosed Illness

The Veteran has alleged that a number of his claimed disabilities are due to an undiagnosed illness.  However, as outlined below, the Veteran's claimed disabilities have either been associated with known clinical diagnoses, or are qualifying chronic disabilities, as defined below.  As such, a claim based on an undiagnosed illness is not warranted.  

In the present case, the Veteran's service personnel records reflect that he is a Persian Gulf Veteran, and Congress has created special rules with regard to such veterans establishing entitlement to service connection.  Service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and, menstrual disorders. 38 C.F.R. § 3.317(b) . 

The symptoms must be manifest to a degree of 10 percent or more before December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, unexplained rashes or neurological signs and symptoms.  38 U.S.C.A. § 1117(g)(2),(6).  

As will be outlined in detail below, the evidence of record fails to demonstrate that the Veteran suffers from signs and symptoms related to an undiagnosed illness.  The Veteran was afforded a VA Gulf War examination in June 2005.  The examiner noted that the Veteran described symptoms of being tired, muscle pain, right foot pain, and chronic headaches.  The examiner opined that all of the Veteran's symptoms and complaints were most likely related to his hepatitis C, his hepatocellular disease, and his marked depression.  As such, these symptoms have been related to a known diagnosis.  Likewise, as will be discussed in the section regarding the Veteran's claimed skin disability, his infrequent skin symptoms have been related to known factors, including medication taken to treat hepatitis C and an allergic reaction.  As such, further consideration of the Veteran's claim as an undiagnosed illness is not warranted.  

Respiratory Disorder

The Veteran also contends that he is entitled to service connection for a respiratory disorder.  However, the evidence of record does not reflect that the Veteran has been diagnosed with a chronic respiratory disorder or a qualifying chronic disability, as defined above.  As such, service connection is not warranted.  

In February 1991, the Veteran was seen with complaints of trouble breathing and chest pain.  A May 1991 service treatment record notes that the Veteran was suffering from a persistent cough.  A March 1991 record indicates that the Veteran had been suffering from a chronic cough for the past three months.  The Veteran also reported having a chronic cough, pain or pressure in his chest, and shortness of breath in his April 1991 demobilization examination.  A May 1991 record notes a persistent cough.  

According to a July 1994 VA treatment record, the Veteran indicated that he had been suffering from a dry persistent cough since December 1990.  The Veteran reported that it started after he was exposed to what he believed to be toxic gases while stationed in Saudi Arabia near the Iraqi border.  A September 1994 treatment record also notes a history of a chronic cough.  However, another September 1994 VA treatment record notes that the Veteran's lungs were clear to auscultation.  

The Veteran was afforded a VA examination in August 1995.  The respiratory system was noted to be clear to auscultation, and no respiratory disorder was diagnosed.  A November 1999 record also found breath sounds to be normal with adequate air entrance and movement.  There were no wheezes, rhonchi or rales.  A VA outpatient treatment record from December 2000 also noted that the Veteran's breath sounds were clear to auscultation throughout.  No respiratory disorder was diagnosed.  

A general VA examination was performed in October 2001.  Examination revealed a free upper airway with lungs that were clear to auscultation and percussion.  Again, no respiratory disorder was diagnosed.  

The Veteran was afforded a VA Gulf War examination in June 2005.  His lungs were found to be clear to auscultation and percussion and his upper airways were found to be free.  No respiratory disorder was diagnosed at this time.  The record contains no further evidence diagnosing the Veteran with any chronic respiratory disorder, and he had no signs or symptoms involving the upper or lower respiratory system.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a respiratory disorder.  While there is evidence of a persistent cough during military service and shortly after separation from service, there is no evidence to suggest that this is a chronic disability.  According to a September 1994 record, the Veteran's lungs were clear to auscultation.  Subsequent records continue to note this finding and they fail to diagnose any chronic respiratory disorder, to include a chronic cough, and as noted, no respiratory signs or symptoms.  As such, it appears that the Veteran's in-service cough was acute and transitory symptomatology that has since resolved.  

As already noted, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of any actual respiratory disorder (or, in this case, respiratory signs or symptoms), the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, service connection is not warranted.  

The Board recognizes that the Veteran has continued to assert that he suffers from a respiratory condition.  However, the Veteran has submitted no evidence, medical or otherwise, to demonstrate that he presently suffers from a diagnosed respiratory condition or any associated symptomatology.  The Veteran's mere assertion that he suffers from a respiratory condition does not in and of itself demonstrate entitlement to service connection.  Furthermore, his assertion is contradicted by the numerous medical examinations of record in which no respiratory disease was found.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a respiratory disorder must be denied.  

Skin Disorder

The Veteran also contends that he is entitled to service connection for a skin disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a chronic skin disorder.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate that he suffered from a chronic disability of the skin during military service.  June 1975 records reflect that the Veteran suffered from a fungal infection of the feet at this time.  However, this appears to have resolved upon treatment as the record does not contain further evidence of this condition.  The Veteran also denied suffering from skin diseases in his April 1991 demobilization examination.  However, he did endorse a history of skin diseases during a March 1996 Army Reserves examination.  However, evaluation of his skin during this examination was determined to be normal.  

The Veteran was afforded a VA examination in August 1995.  According to this record, the Veteran had small hyperpigmented skin lesions over the anterior aspect of the thighs and buttocks.  A diagnosis of tinea corporis and tinea cruris, by history, was assigned.  No opinion regarding the etiology of the Veteran's skin symptomatology was provided.  The Veteran was also noted to have suffered from dermatitis secondary to his hepatitis C medication in July 1997.  He had since been taken off this medication, and a November 1999 VA treatment record notes that the Veteran's skin was warm and dry with no purpurae, rash, icterus or unusual pigmentation.  

An October 2000 VA outpatient treatment record notes that the Veteran had a skin rash which appeared in September 2000.  The rash was noted to be on the Veteran's legs from his thighs to his feet.  The Veteran was diagnosed with a rash of either viral infectious process or due to an allergic reaction.  Benadryl was prescribed.  Examination of the skin in April 2007 revealed no lesions or dryness.  An August 2008 VA outpatient treatment record notes that the Veteran had suffered from a lower extremity rash in the past but that it was now gone.  This was noted to be after viral disease and associated cellulitis following treatment for hepatitis C.  

The Veteran was afforded a general VA examination in October 2001.  Examination of the skin revealed capillary fragility with multiple hematomas and ecchymosis in different body areas.  However, the skin was noted to be normal otherwise.  The Veteran was also afforded a VA Gulf War examination in June 2005.  Evaluation of the skin revealed capillary fragility with multiple hematomas and ecchymosis in different body areas but especially in the extremities.  The examiner diagnosed the Veteran with thrombocytopenia with capillary fragility.  The record contains no other evidence diagnosing the Veteran with a chronic skin disability or any associated symptomatology.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a skin disability.  While there is evidence of a fungal infection in 1975, it appears that this was an acute and transitory condition resulting in no chronic disability.  Post-service records do demonstrate small skin lesions in August 1995.  However, the record does not reflect that these were associated with any chronic disability.  The August 1995 examiner only diagnosed the Veteran with tinea corporis and tinea cruris "by history," and subsequent records fail to reflect that this symptomatology persisted.  

July 1997 records do suggest that the Veteran suffered a subsequent skin problem in response to his hepatitis C medication.  However, the records indicate that this condition resolved once the Veteran stopped taking his medication.  Subsequent treatment records fail to diagnose the Veteran with any chronic skin condition.  The Veteran did experience another rash in September 2000, but this was felt to be due to either a viral infectious process or due to an allergic reaction.  Benadryl was prescribed for this rash and the record contains no further evidence of this symptomatology.  The Veteran's skin was routinely found to be unremarkable as of this time, aside from diagnoses of thrombocytopenia with capillary fragility - issues that are not currently on appeal.  

To the extent that the Veteran is claiming that he has, or has had, a undiagnosed skin disability, the Board notes that skin symptoms treated over the years have in fact been diagnosed.  

The Board recognizes that the Veteran believes he is entitled to service connection for a skin disorder.  However, the Veteran has not provided any medical evidence to demonstrate that he suffers from a chronic skin disability or unexplained rashes or skin signs or symptoms.  In fact, a review of the Veteran's lay statements of record also fail to suggest that the Veteran suffers from a current skin disability.  The Veteran makes frequent references to his in-service skin problems.  However, he does not suggest that he suffers from a chronic disability related to these symptoms.  Therefore, without evidence of a current skin disorder, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a skin disorder must be denied.

ORDER

Service connection for a respiratory disorder is denied.  

Service connection for a skin disorder, claimed as tinea corporis and tinea cruris, is denied.  


REMAND

Psychiatric Disorder

This claim was previously remanded by the Board in September 2007 so that the Veteran could be afforded a VA examination.  Specifically, the examiner was to examine the Veteran and determine whether he suffered from PTSD or any other psychiatric disorder.  The examiner was then to opine as to whether it was at least as likely as not that any psychiatric disorder suffered by the Veteran manifested during, or as a result of, active military service.  An additional remand is necessary as these steps were not performed on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

The Veteran was to be afforded a VA examination for his psychiatric claims.  This was to be performed regardless of whether he suffered from a verified stressor or not, as a verified stressor is not required for psychiatric disorders other than PTSD.  The Veteran must be afforded a VA examination before appellate review can proceed on this matter.  

Finally, the record reflects that the Veteran's claim was denied in May 2010 because there was no verified stressor.  However, the regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  The Veteran's DD-214 confirms that he served in Southwest Asia during his military service.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  These amended criteria must be considered by the Agency of Original Jurisdiction upon readjudication.  

Headaches

The Veteran also contends that he is entitled to service connection for headaches.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this issue as well.  

The record contains a great deal of information regarding the Veteran's history of headaches.  During his April 1991 demobilization examination, the Veteran reported that he suffered from frequent or severe headaches.  According to an October 1992 VA treatment record, the Veteran was suffering from frontal headaches that came and went for the last eight to ten months.  A January 1993 psychiatric note indicates that the Veteran reported daily headaches "since his return."  The Veteran was also afforded a VA examination in August 1995.  The Veteran reported frequent headaches, particularly when he was under emotional stress.  The examiner diagnosed the Veteran with tensional headaches but did not provide any opinion as to the etiology of these headaches.  

According to an April 2001 private treatment record, the Veteran suffered from chronic migraines.  An October 2001 VA examination report also notes that the Veteran had been suffering from severe headaches since 1990.  The Veteran was diagnosed with chronic headaches at this time, but no opinion as to etiology was provided.  

Therefore, the evidence of record clearly supports a history of headaches.  What is not clear, however, is the etiology of these headaches.  During a June 2005 Gulf War examination, the Veteran again reported a history of chronic headaches.  The examiner opined that all of the Veteran's symptoms and complaints were most likely related to his hepatitis C, his hepatocellular disease, and his marked depression.  The issues of entitlement to service connection for hepatitis C and a psychiatric disorder are currently pending and have yet to be adjudicated.  

In light of the above facts, the Board concludes that a VA examination is necessary before appellate review may proceed on this issue.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, the evidence demonstrates that the Veteran suffers from a chronic disability that has existed since his military service.  However, there is also evidence suggesting that the Veteran's headaches may be secondary to disabilities for which service connection has not yet been established (hepatitis C and a psychiatric disability).  As such, a VA examination is needed to clarify the etiology of the Veteran's headaches.  

Sinusitis

The Veteran's claim of entitlement to service connection for sinusitis was remanded by the Board in September 2007.  The Veteran was to be scheduled for a VA examination in which an opinion as to whether it was at least as likely as not that his sinusitis was related to military service.  While the Veteran was afforded a VA examination, no opinion was offered regarding the etiology of the Veteran's previously diagnosed sinusitis.  Stegall, 11 Vet. App. at 271.  The record contains numerous treatment records diagnosing the Veteran with a chronic sinus disorder during the pendency of his claim.  

The examiner also noted a diagnosis of allergic rhinitis and "see sinus x-ray report."  However, the record does not contain a copy of this x-ray report so it is unclear what the examiner was referring to.  

Finally, while the examiner did assign a diagnosis of allergic rhinitis, no opinion was offered as to the etiology of this condition either.  The Veteran must be afforded a new VA examination in which all of the evidence and opinions are provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Hepatitis C

The Veteran also contends that he is entitled to service connection for hepatitis C.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this issue as well.  

In October 2007, the Veteran submitted a risk factors for hepatitis questionnaire.  According to this record, the Veteran had never used intravenous drugs, intranasal cocaine, or engaged in high-risk sexual activity.  He also denied having hemodialysis, acupuncture, a blood transfusion, or ever sharing toothbrushes or razor blades.  However, he did endorse having a tattoo or body piercing while in Panama between 1974 and 1975.  The Veteran's personnel records confirm that he served in Panama in 1974.  The Veteran's June 2005 Gulf War examination also notes that he received a tattoo in Panama in 1974.  However, the record also contains an August 2008 VA outpatient treatment record in which it was noted that the Veteran believed he contracted hepatitis C after getting a tattoo performed in 1979.  The Veteran was not serving on active duty in 1979.  

The record demonstrates that the Veteran was noted to have elevated liver enzymes upon treatment in August 1993.  According to a September 1993 VA treatment record, the Veteran reported that he was bit in the right hand by a rat while serving in the Gulf.  In January 1994, he was diagnosed with rule out liver disease.  A March 1994 VA treatment record notes that the Veteran had an abdominal sonogram that suggested liver inflammation.  A July 1994 record notes that the Veteran was both hepatitis C and hepatitis A positive.  The Veteran was afforded a VA stomach examination in August 1995, when it was noted that a July 1994 CT scan suggested gastritis.  The Veteran was diagnosed with hepatitis C, hepatitis A IgG positive, and gastritis.  No opinions regarding etiology were provided.  

In light of the above facts, the Board finds that a VA examination is necessary before appellate review may proceed on this matter.  The record demonstrates that the Veteran has reported a number of risk factors, including receiving a tattoo while in Panama and being bit by a rat while serving in Southwest Asia.  Upon examination, the examiner should ask the Veteran to clarify when and where he received his tattoo, as this issue is not entirely clear based on the current evidence of record.  The examiner should then offer an opinion regarding the etiology of the Veteran's hepatitis C, taking into consideration the Veteran's lay assertions.  

Right Leg Disability 

Finally, the Veteran contends that he is entitled to service connection for a right leg disability (claimed as right leg peroneal nerve compression).  However, additional evidentiary development is necessary before appellate review may proceed on this issue as well.  

The Veteran was afforded a VA examination to determine the etiology of his right lower extremity disorder in April 2010.  The examiner concluded that the Veteran suffered from mild to moderate bilateral lower extremity sensory motor axonal peripheral neuropathy.  The examiner opined that this condition was not caused by or a result of the right common peroneal nerve compression shown during a period of annual training in 1993.  The examiner explained that this was a diffuse/generalized process affecting the nerve endings of the lower extremities.  However, a peroneal nerve compression only affected one peripheral nerve.  The examiner also indicated that the Veteran's service treatment records reflected that this condition resolved during military service and that the Veteran's current condition was different from the one he suffered from in military service.  However, the Board notes that the Veteran was treated in January 1994 for chronic pain and numbness in the right leg for the past seven months.  Therefore, the evidence does not support the examiner's assertion that this condition resolved during active service.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In light of the above facts, the Veteran should be scheduled for a new VA examination regarding his right lower extremity.  The examiner is asked to determine the proper diagnosis pertaining to the Veteran's right lower extremity.  The examiner should then opine as to whether it is at least as likely as not that this disability is in any way related to military service - not just the Veteran's in-service diagnosis of right peroneal nerve compression.  When formulating an opinion, the examiner should take into consideration the Veteran's assertions of chronic symptomatology.  

In addition, according to a June 2005 Gulf War examination, this condition was likely secondary to the Veteran's hepatitis C and his depression.  Therefore, the examiner should also opine as to whether the Veteran's disability of the right lower extremity is secondary to his hepatitis C or his depression.  

Hair Loss

The Veteran contends that he is entitled to service connection for hair loss.  The record does not demonstrate that the Veteran has been diagnosed with any disability associated with hair loss.  

The Veteran's service treatment records are silent regarding hair loss.  A March 1994 National Guard treatment note indicates that the Veteran reported "hair falling episodes" since returning from the Persian Gulf.  The examiner did not relate this condition to any specific disability.  

The record contains no other evidence regarding hair loss or suggesting that the Veteran's hair loss has been related to any actual disability.  Generally, as noted above, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  However, it is possible that this hair loss qualifies as a unexplained dermatological sign or symptom.  

The Board thus finds that a VA dermatological examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the physician designated to examine the Veteran.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

The examiner should address the following:

(a)  What is the appropriate diagnosis(es) associated with the Veteran's psychiatric symptomatology ? 

(b)  If PTSD is diagnosed, can the Veteran's PTSD be related to his reported in-service stressors or his service in Southwest Asia?  Specifically, the examiner should opine as to (i) whether the Veteran's reported stressors and experiences are adequate to support a diagnosis of PTSD, (ii) whether they are consistent with the places, types, and circumstances of his military service, and (iii) whether his symptomatology is related to any of these events.  

(c) If the Veteran is found to have a psychiatric disorder(s) other than PTSD, the examiner should opine as to whether it is at least as likely as not that this disorder(s) is a result of the Veteran's military service.  

A complete rationale for all opinions expressed must be provided.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate specialist regarding his headaches.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to determine the proper diagnosis associated with the Veteran's symptomatology, and opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, the Veteran's active service.  The Veteran's lay statements regarding chronic symptomatology must be taken into consideration when formulating an opinion.  

If the examiner concludes that the Veteran's headaches are not secondary to military service, the examiner should opine as to whether it is at least as likely as not that they are secondary to any other diagnosed disability, including hepatitis C or a psychiatric disorder.  The examiner must state what disability these headaches are related to and a complete rationale is required for all opinions provided.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate specialist regarding his claimed sinus condition.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to determine the proper diagnosis associated with the Veteran's symptomatology, and opine as to whether it is at least as likely as not that whatever diagnosed condition manifested during, or as a result of, the Veteran's active service.  The Veteran's lay statements regarding symptomatology must be taken into consideration when formulating an opinion.  The examiner must also offer an opinion regarding the etiology of the Veteran's previously diagnosed sinusitis, as this condition clearly existed during the pendency of the Veteran's claim.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate specialist regarding his hepatitis C, hepatitis A and gastritis.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to determine the proper diagnosis(es) associated with the Veteran's symptomatology and opine as to whether it is at least as likely as not that these conditions manifested during, or as a result of, the Veteran's active service.  

In formulating the above opinion, the examiner should ask the Veteran to clarify when and where he received his tattoo.  This should be noted in the examination report.  The examiner should consider this evidence, as well as the Veteran's report of being bitten by a rat in Southwest Asia, when offering an opinion regarding etiology.  If the examiner is unable to offer an opinion without resort to mere speculation, the reasons and bases for this must be fully discussed.  

5.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding his right lower extremity.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner is asked to determine the proper diagnosis associated with the Veteran's right leg symptomatology, and opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, the Veteran's active service.  This opinion should not be limited strictly to the Veteran's in-service diagnosis of right leg peroneal nerve compression.  The Veteran's lay statements regarding chronic symptomatology must be taken into consideration when formulating an opinion.  

If the examiner concludes that the Veteran's right lower extremity disability is not secondary to military service, the examiner should opine as to whether it is at least as likely as not that it is secondary to any other diagnosed disability, including hepatitis C or a psychiatric disorder.  The examiner must state what disability the Veteran's right lower extremity disorder is related to and a complete rationale is required for all opinions provided.  

6.  The Veteran should be scheduled for a VA dermatological examination to determine whether the Veteran's hair loss is the result of a specific disability, or is a sign or symptom of undiagnosed illness.  If an actual disability is diagnosed, the examiner should provide an opinion as to whether it is as least as likely as not that the disability was related to his service.  

7.  The RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law considered pertinent to the issues on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


